State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: March 17, 2016                    107146
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

ROBERT C. BAKER,
                    Appellant.
________________________________


Calendar Date:   January 19, 2016

Before:   Peters, P.J., Rose, Lynch and Devine, JJ.

                             __________


     Lisa A. Burgess, Indian Lake, for appellant.

      Andrew J. Wylie, District Attorney, Plattsburgh (Timothy G.
Blatchley of counsel), for respondent.

                             __________


      Appeal from a judgment of the County Court of Clinton
County (Ryan, J.), rendered April 9, 2014, convicting defendant
upon his plea of guilty of the crimes of criminal possession of
stolen property in the fourth degree, criminal sale of a
controlled substance in the third degree (two counts) and
criminal possession of a controlled substance in the third degree
(two counts).

      Defendant pleaded guilty to an indictment charging him with
criminal possession of stolen property in the fourth degree.
Defendant contemporaneously pleaded guilty to a separate
indictment charging him with two counts each of criminal sale of
a controlled substance in the third degree and criminal
possession of a controlled substance in the third degree, which
followed his sale of narcotic drugs on two occasions. No
promises were made regarding sentencing, and sentencing was
                              -2-                  107146

adjourned to allow defendant to continue treatment for his opiate
addiction. After defendant was discharged from a treatment
program for noncompliance, County Court imposed a prison term of
1a to 4 years on the stolen property conviction, and concurrent
four-year prison terms followed by two years of postrelease
supervision on each of the drug convictions, the latter sentences
to be served consecutively to the former. Defendant now appeals.

      Defendant's sole contention on appeal is that the sentences
should be reduced in the interest of justice. We disagree. The
record reflects that County Court adjourned sentencing, affording
defendant the opportunity to continue outpatient treatment, but
required favorable treatment updates and warned defendant not to
miss treatment meetings. The court ultimately rejected a
probationary sentence based upon, among other factors, his
problematic engagement with treatment and eventual discharge from
an outpatient treatment program for noncompliance. Given that
the sentence was far less than the maximum, defendant's repeated
treatment transgressions and the seriousness of the charges, we
cannot conclude that there was an abuse of sentencing discretion
or that extraordinary circumstances warrant a modification in the
interest of justice (see People v Ashlaw, 126 AD3d 1236, 1237
[2015]; People v Miller, 94 AD3d 1293, 1294 [2012]).

     Peters, P.J., Rose, Lynch and Devine, JJ., concur.




     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court